Case 6:20-cr-00021-JDK-KNM Document 44 Filed 09/17/20 Page 1 of 2 PageID #: 121




                        IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

  UNITED STATES OF AMERICA                        §
                                                  §
                                                  §       CASE NUMBER 6:20-CR-00021-JDK
  v.                                              §
                                                  §
                                                  §
  MARIO ELEUTERIO GARCIA-                         §
  SEVILLA, aka MARIO ELEUTERIO                    §
  GARCIA (1).                                     §


                 ORDER ADOPTING MAGISTRATE JUDGE’S FINDINGS
                OF FACT AND RECOMMMENDATION ON GUILTY PLEA

        The Court referred this matter to the Honorable K. Nicole Mitchell, United States

 Magistrate Judge, for administration of a guilty plea under Federal Rule of Criminal Procedure 11.

 The Magistrate Judge conducted a hearing in the form and manner prescribed by Rule 11 and

 issued Findings of Fact and Recommendation on Guilty Plea.                 The Magistrate Judge

 Recommended that the Court accept Defendant’s guilty plea and adjudge Defendant guilty on

 Count One of the Indictment.

        The parties have not objected to the Magistrate Judge’s findings.

        The Court hereby ADOPTS the Findings of Fact and Recommendation on Guilty Plea of

 the United States Magistrate Judge. The Court also accepts Defendant’s plea but defers acceptance

 of the plea agreement until after review of the presentence report.

        In accordance with Defendant’s guilty plea, the Court finds Defendant Mario Eleuterio

 Garcia-Sevilla GUILTY of Count One of the Indictment, charging a violation of Title 18 U.S.C.

 § 371 - conspiracy (a) to knowingly and without lawful authority produce false identification

 documents, in violation of 18 U.S.C. §1028(a)(1); (b) to knowingly transfer false identification



                                                  1
Case 6:20-cr-00021-JDK-KNM Document 44 Filed 09/17/20 Page 2 of 2 PageID #: 122




 documents, knowing that such documents were produced without lawful authority, which

 documents appeared to be issued by and under the authority of the United States, in violation of

 18 U.S.C. § 1028(a)(2); and (c) to knowingly forge, counterfeit, and falsely make documents

 prescribed by statute and regulation for entry into and as evidence of authorized stay and

 employment in the United States, and knowingly utter, possess, and obtain such documents,

 knowing them to have been forged, counterfeited, and falsely made, in violation of 18 U.S.C. §

 1546(a).

            So ORDERED and SIGNED this 17th day of September, 2020.



                                                    ___________________________________
                                                    JEREMY D. KERNODLE
                                                    UNITED STATES DISTRICT JUDGE




                                                2
